UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-6674



MICHAEL P. WILLS,

                                            Petitioner - Appellant,

          versus


DANIEL A. BRAXTON, Warden; VIRGINIA DEPARTMENT
OF CORRECTIONS,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(7:05-cv-00679-gec)


Submitted:   December 21, 2006         Decided:   December 29, 2006


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael P. Wills, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael P. Wills seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2254 (2000) petition.             The

orders are not appealable unless a circuit justice or judge issues

a certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).        A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                 28 U.S.C.

§   2253(c)(2)    (2000).    A   prisoner   satisfies    this   standard    by

demonstrating      that   reasonable   jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.        Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).          We have

independently reviewed the record and conclude that Wills has not

made the requisite showing.       Accordingly, we deny a certificate of

appealability, deny leave to proceed in forma pauperis, and dismiss

the appeal.      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  DISMISSED




                                   - 2 -